Bantz, J. The prisoner was committed to jail, after a preliminary hearing and on the charge (1) of filing in the court of private land claims, a claim against the United States in the sum of $100,000, said claim being false, fictitious, and fraudulent, and known by him to be such at the time; and (2) that.he entered into a conspiracy with one Sofia Treadway to defraud the government of the sum of $100,000, in respect to such claim. If the claim had been one for land simply, it is conceded that it would not have been an offense within section .5438, Revised Statutes, United States. The material part of that section is as follows: “Every person who makes or causes to be made, or presents or causes to be presented, for payment or approval, to or by any person or officer in the civil, military, or naval service of the United States, any claim upon or against the government of the United States, or any department or officer thereof, knowing such claim to be false, fictitious, or fraudulent * * * or who enters into any agreement, combination or conspiracy, to defraud the government of the United States, or any department or officer thei’eof, by obtaining or aiding to obtain the payment or allowance of any false or fraudulent claim, * * * every person so offending,” etc. Then follows the punishment. The information contains two charges: First, presenting a fraudulent claim; and, second, conspiracy to defraud.  T, fS"ientonof aifd^onlph-acy unlte^statest land^iiimsU112 junsdiction. By section 14 of the Act of March 3,1891, creating the court of private land claims, express authority was given that court to render judgment against the United States for the value of the lands which the United States may have granted or sold belonging to the claimant,” and such judgment when found shall bei a charge on the treasury of the United States.” The information 'specifically avers' that the prisoner made a money claim against the United States. The section under which this prosecution was begun (5438) requires that the fraudulent claim shall have been made to some person or officer in the civil, military, or naval service of the United States. It is, among other things, denied that the court of private land claims comes within this description. In U. S. v. Moore, 3 MacArthur, 227, Judge MacArthur said that a claim presented against the United States in the court of claims was not presented to a person or officer within the meaning of this act; but the other judges did not concur in that opinion and it was pure obiter dictum. The point arose in U. S. v. Strobach, 48 Fed. Rep. 908, in a prosecution against a deputy marshal for presenting an account for approval to the district court, and Justice Woods said: “The contention of counsel for-defense is that the law only punishes for presentation to a person or officer in the civil service of the United States of a false claim, and, when a false claim is presented for approval to the district court of the United States in which the district judge is presiding, that that is not a presentation thereof to an officer in the civil service of the United States. In other words, that a United States judge in vacation, and when not engaged in the discharge of his usual duties, is an officer in the civil service of the United States, but when engaged in holding the term of court be ceases to be an officer in the service of the United States, and his identity as such is lost, and he is only a court or a member of a court. We think that a United States judge is at all times an officer in the civil service of the United States, within the meaning of the statute, and that, when a claim is presented to a court of which he is the presiding officer, it is presented to an officer in the civil service of the United States.” It may be observed that there is no revising power over the action of the court by the treasury officials in relation to witness and jury fees and mileage. There is, however, in this case, the charge of conspiracy to defraud the government by means of a false, fraudulent, and fictitious claim. This proceeding, by habeas corpus is a collateral attack upon the proceedings upon which the prisoner was committed to jail. In Ex parte Siebold, 100 U. S. 371, Mr. Justice Bradley, speaking of the limitations of the jurisdiction of the supreme court on habeas corpus which arise from the nature and objects of the writ, as defined by the common law, lays down the general rule that the only ground on which that court, or any court, without special statute authority, will give relief- on habeas corpus, is where there is want of jurisdiction over the person or the cause, or some other matter rendering the proceedings void, as distinguished from what is merely erroneous and reversible. The writ is not to be employed to take the prisoner away from the court which holds him for fear, if he remains, errors may be committed. Ex parte Crouch, 112 U. S. 178. Nor can it be used to subserve the purposes of the writ of error, and it will not be granted to review the whole case, but only to examine the authority of the tribunal by which the prisoner was committed. Ex parte Virginia, 100 U. S. 339. It has been said that the test of jurisdiction is whether the tribunal has power to enter upon the inquiry, and not whether its conclusions in the course of it were right or wrong (Otis v. Rio Grande, 1 Woods, 279), unless, indeed, some punishment in inflicted which the tribunal had no authority to impose. The prisoner’s counsel conceded at the bar that the commissioner who held the preliminary examination of and committed the prisoner to custody had jurisdiction of the person and the subject-matter; but it has been earnestly and ably contended that the information charged no offense against the prisoner on which he could be imprisoned or deprived of his liberty. This point was considered in Ex parte Siebold, 100 U. S. 371, and the language of Chief Baron Gilbert in Bushell’s case, Vaughn, 135, was quoted, that “if the commitment be against law, as being made by one who had no jurisdiction of the cause, or for a matter for which by law no man ought to be, punished, the court are to discharge.” Mr. Justice Bradley, commenting, observes: “The latter part of the rule, when applied to conviction and sentence, is confined to cases of clear and manifest want of criminality in the matter charged, such as, in effect, to render the proceedings void.” It is true that in Ex parte Siebold there had been a conviction and sentence, but, if the objection be not jurisdictional, neither would the commitment be open to collateral attack by habeas corpus. In Ex parte Coy, 127 U. S. 731, it was strongly insisted that no offense under the act of congress- was set out in the indictment, and that the prisoner should be released on habeas corpus. Mr. Justice- Milleb says: “It was certainly not intended to say [in Ex parte Wilkins, 5 Pet. 193] that because a federal court tries a prisoner for an ordinary common law offense, as burglary, assault and battery; or larceny, with no averment or proof of any offense against the United States, or any connection with a statute of the United States, and punishes him by imprisonment, that he can not be released on habeas corpus because the court which tried him had assumed jurisdiction. In all such cases, when the question of jurisdiction is raised, the point to be decided is whether the court has jurisdiction of that class of offenses. If the statute has 'invested the court which tried the prisoner with jurisdiction to punish a well defined class of offenses, as forgery of its bonds, or perjury in its courts, its judgment as to what acts were necessary under those statutes to constitute the crime is not reviewable on a writ of habeas corpus.” “We are not here to consider it as on a demurrer before trial, but, finding that the district court had general jurisdiction of this class of offenses, we proceed no further in the inquiries on that subject.” And he cites with approval Yarbrough’s case, 110 U. S. 651. This seems to be within the rule laid down by Judge Folger in Hunt v. Hunt, 72 N. Y. 229, who defines jurisdiction of the subject-matter to be “the power to adjudge concerning the general question involved.” In Ex parte Parks, 93 U. S. 18, it was held that an indictment could not be collaterally attacked, on habeas corpus, which alleged the forgery of a receipt of a register in bankruptcy, though the statute covered the forgery of certain evidenciary documents. See, also, Hauser v. State, 33 Wis. 678, and Ex parte Harlan, 27 Pac. Rep. 920. If the prisoner can attack the sufficiency of an information and commitment thereon, like the present, by habeas corpus in this court in advance of his trial in the district court, so may prisoners confined in the jail of every county in the territory attack the sufficiency of indictments against them by habeas corpus in this court, instead of employing a demurrer or motion to quash in the court below. Under such circumstances, the supreme court of the United States have refused to interfere. In re Lancaster (1890), 11 Sup. Ct. 117. We are of the opinion that the commitment was issued in the exercise of the jurisdiction of the subjectrmatter, and that a sufficient cause is set. forth upon which the prisoner should be held. Hamilton and Laughlin, JJ., concur.